 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10          KENNETH AMMONS,
                                                              CASE NO. 3:19-cv-5028-RBL-JRC
11                                 Plaintiff,
                                                              ORDER DIRECTING
12                 v.                                         DEFENDANTS TO PROVIDE
                                                              ADDRESSES UNDER SEAL
13          SCOTT LIGHT, et al.,

14                                 Defendants.

15

16          The District Court has referred this 42 U.S.C. § 1983 civil rights action to United States

17 Magistrate Judge J. Richard Creatura. See Dkt. 2. Plaintiff is proceeding pro se and in forma

18 pauperis. See Dkt. 5.

19          On April 18, 2019, the undersigned directed service of the amended complaint on

20 defendants by e-mail. Dkt. 9. An attorney entered a notice of appearance for twelve of the

21 eighteen defendants, and those defendants returned service waivers. See Dkts. 10–22. In

22 addition, the attorney general’s office provided notice to the Court that it was “unable to

23 identify” defendants Fehrenbach, Mac, Monson, or Suresh “as current State of Washington

24

     ORDER DIRECTING DEFENDANTS TO
     PROVIDE ADDRESSES UNDER SEAL - 1
 1 employees.” Dkt. 23, at 1. The attorney general’s office further stated that defendants

 2 Fehrenbach and Suresh are “radiologists in private practice who receive x-rays from the

 3 Department [of Corrections] and provide readings of these x-rays.” Dkt. 23, at 1.

 4          It is unclear from the attorney general’s office’s notice whether certain of these four

 5 defendants are former—rather than current—state employees and whether the Department

 6 possesses any of these four unserved defendants’ last known addresses. Therefore, if defendants

 7 are in possession of the last known business or residential addresses of defendants Fehrenbach,

 8 Mac, Monson, or Suresh, defendants are ordered to submit such address(es) to the Court under

 9 seal on or before June 7, 2019, so that the Clerk may attempt to effect service by mail.

10          This solution alleviates two concerns involving prisoner litigation: (1) the security risks

11 inherent in providing prisoners with addresses of people formerly employed by the state, and (2)

12 the reality of prisoners getting the “runaround” when they are attempting to access information

13 through the government. See Sellers v. United States, 902 F.2d 598, 602–603 (7th Cir. 1990).

14 Defendants Fehrenbach, Mac, Monson, and Suresh may also satisfy this order by filing a waiver

15 and by having counsel enter a notice of appearance on each defendant’s behalf. All service

16 documents with said address(es) shall also be filed under seal.

17          Dated this 22nd day of May, 2019.

18

19
                                                          A
                                                          J. Richard Creatura
                                                          United States Magistrate Judge
20

21

22

23

24


     -2
